DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 11 and 19 are independent. All independent claims recite a conditioning module for a membrane oxygenator, which is constructed of hollow fiber matts in a rectangular box as displayed in the figures. Claims recite, inter-alia, a resisting member for providing a flow resistance to the fluid flow into the hollow fiber lumen. The construct of the resistance member is disclosed as: “As described in detail below, the resisting member I04 ensures that fibers having relatively short effective lengths receive less volume of gas per unit time as fibers having relatively long effective lengths, which the inventors have determined increases the overall efficiency of gas exchange occurring in the conditioning module I00 during use” in [0022] and as triangular wedges, concave or triangular stacks of layers in the disclosure and claims (see figures).
This construction is unique and novel. Applicant provided several references, none of which teaches this structure. Examiner’s detailed search also afforded no references which taught this structure. Thus the totality of the structure claimed is patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/Primary Examiner, Art Unit 1777